Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 24, 1973, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. Judgment" affirmed. No opinion: Rabin, Acting P. J., Martuscello, Brennan and Shapiro, JJ., concur; Cohalan, J., dissents and votes to reverse and order a new trial, with the following memorandum: The ineptitude of defense counsel (People v LaBree, 34 NY2d 257), plus the improper trial tactics of the prosecutrix, and her inflammatory remarks in summation, all combined to deprive defendant of a fair trial. I would reverse, on the law and as a matter of discretion in the interest of justice, and order a new trial (People v Garcia, 40 AD2d 983).